DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darrell et al. (U.S. Publication Number 2005/0162523, hereinafter “Darrell”) in view of Jing et al. (U.S. Publication Number  2007/0174269, hereinafter “Jing”).  
Regrading claim 1, Darrell teaches A computer-implemented method, comprising: 
determining, based at least in part on one or more keywords in the plurality of keywords, a subset of the plurality of keywords (para [0030]: discussing about from the returning set of matching images, salient keywords are automatically extracted from the image-matched web pages. Examiner interprets the salient keywords as claimed subset of the plurality of keywords.); 
generating a search string including at least one keyword of the subset of keywords, the search string including the at least one of keyword configured for selection on a client computing device (para [0031] and Figs. 3, 5B: discussing about in window 246, automatically extracted keywords are displayed side-by-side with the thumbnail image. Examiner interprets that extracted keywords are displayed side-by-side with the thumbnail image as claimed search string.); and 
causing the search string to be displayed on the client computing device (para [0031] and Figs. 3, 5B: As shown in window 246, automatically extracted keywords are displayed side-by-side with the thumbnail image. If further searching is required, as shown by decision block 258, the process continues with process step 262 where selecting a keyword initiates a keyword-based search on Google to find more information. As shown in process block 264, the results of the keyword search is displayed as shown in window 248. Examiner interprets that displaying the extracted keywords side-by-side with the thumbnail image in window as claimed causing the search string to be displayed on the client computing device.).
However, Darrell does not explicitly teach identifying an object of interest in multimedia data; and identifying, based at least in part on at least one feature of the object of interest, a plurality of content items, the plurality of content items associated with a plurality of keywords as claimed.
Jing teaches identifying an object of interest in multimedia data ([0020] and Fig. 3: In block 303, the component submits the original image query to an image search engine. Examiner interprets that the original image query as claimed object of interest.); and
identifying, based at least in part on at least one feature of the object of interest, a plurality of content items, the plurality of content items associated with a plurality of keywords ([0020] and Fig. 3: In block 304, the component extracts, from the web pages containing the image search result, titles, snippets, and other metadata as text and then returns the text. Examiner interprets that the image search results contain the titles, snippets, and other metadata as claimed identifying the plurality of content items associated with a plurality of keywords.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method searching image of Darrell with the teaching about extracting text from image search result of Jing because it would enhance the quality of search results and improve the available information to  users.

Regrading claim 2, Darrell in view of Jing teaches receiving a keyword query from the client computing device in response to a selection of the search string on the client computing device; searching at least one data store of content items by comparing content within a plurality of content items to the at least one keyword of the plurality of keywords (Darrell, para [0031] and Fig. 5B: discussing about as shown if further searching is required, as shown by decision block 258, the process continues with process step 262 where selecting a keyword initiates a keyword-based search on Google to find more information); 
identifying a subset of content items matching the at least one keyword; and causing the subset of content items to be displayed on the client computing device (Darrell, para [0031] and Fig. 5B: discussing about in process block 264, the results of the keyword search is displayed as shown in window 248).

Regrading claim 3, Darrell in view of Jing teaches wherein the multimedia data includes an image, a video, or an audio recording (Darrell, para [0031] and Fig. 5B: discussing about in process step 252, a user causes the handheld device 10 to capture an image to send as a query as shown in window 240).

Regrading claim 4, Darrell in view of Jing teaches generating a second search string including at least one keyword differing from the at least one keyword in the search string; and causing the second search string to be displayed on the client computing device (Darrell, para [0040] and Figs. 6A, 6B: discussing about the keywords are selected by the user for searching Google for similar images in Fig. 6B is “MIT GREEN BUILDING” while in Fig. 6A is “MIT DOME”).

Regrading claim 5, Darrell in view of Jing teaches wherein before providing the first search string or the second search string, the method further comprises: identifying a priority of the first search string and a priority of the second search string (Darrell, para [0038]: discussing about a set of keywords can be discovered in this way and ranked by computing the term frequency inverse document frequency); and
causing the first search string and the second search string to be displayed, on the client computing device, in an order of highest to lowest priority (Darrell, para [0040]: discussing about the keywords are selected by the user from the k best keywords suggested by an automatic keyword extraction algorithm).

Regrading claim 6, Darrell in view of Jing teaches wherein identifying a plurality of content items associated with the multimedia data, further comprises: obtaining a similarity confidence score for each of the plurality of content items (Darrell, para [0038]: discussing about a set of keywords can be discovered in this way and ranked by computing the term frequency inverse document frequency); and 
removing, from the plurality of content items, content items below a predetermined similarity confidence score threshold (Darrell, para [0008]: discussing about irrelevant text based images can be removed to improve the available information to a user; para [0041]: discussing about the non-landmark images were then removed from the database to reduce the search-space).

Regrading claim 8, Darrell in view of Jing teaches causing a subset of content items to be displayed on the client computing device in response to a selection of the generated search string (Darrell, para [0031] and Fig. 5B: discussing about as shown if further searching is required, as shown by decision block 258, the process continues with process step 262 where selecting a keyword initiates a keyword-based search on Google to find more information; then in process block 264, the results of the keyword search is displayed as shown in window 248).

Regrading claim 9, Darrell in view of Jing teaches wherein generating the search string further comprises: identifying an occurrence rate of each keyword within the plurality of keywords (Darrell, para [0038]: discussing about a set of keywords can be discovered in this way and ranked by computing the term frequency inverse document frequency); and 
selecting one or more of the keywords with the highest occurrence rate within the plurality of keywords (Darrell, para [0040]: discussing about the keywords are selected by the user from the k best keywords suggested by an automatic keyword extraction algorithm).

Regrading claim 10, Darrell in view of Jing teaches wherein generating a search string further comprises: identifying relevance scores for each keyword in the plurality of keywords, the relevance scores indicating a discriminative value of each keyword based on a plurality of content items (Darrell, para [0038]: discussing about a set of keywords can be discovered in this way and ranked by computing the term frequency inverse document frequency; para [0030]: discussing about salient keywords are automatically extracted from the image-matched web pages); and
selecting the at least one keyword as a search link based on the relevance scores for each keyword in the plurality of keywords (Darrell, para [0031]: discussing about in window 246, automatically extracted keywords are displayed side-by-side with the thumbnail image; para [0040]: discussing about the keywords are selected by the user from the k best keywords suggested by an automatic keyword extraction algorithm).

Claim 11 is rejected under the same rationale as claim 1. Darrell also teaches a computing system, comprising: at least one processor (para [0026] and Fig. 1: discussing about the handheld device 10 also includes a processor 30); and 
a memory device including instructions that, when executed by the at least one processor (para [0026] and Fig. 1: discussing about storage medium 32), cause the computing system to: 
obtain an image of an item (para [0031] and Fig. 5B: discussing about in process step 252, a user causes the handheld device 10 to capture an image to send as a query as shown in window 240); 
transmit the image of the item to a server computer in an image query (para [0031] and Fig. 5B: discussing about in process step 254, connected the network 20, the handheld device 10 communicates the captured image to a web server 24 to find images similar to the captured image).
Claim 12 is rejected under the same rationale as claim 2. 
Claim 13 is rejected under the same rationale as claim 3. 
Claim 14 is rejected under the same rationale as claim 4. 
Claim 15 is rejected under the same rationale as claim 5.
Claim 16 is rejected under the same rationale as claim 1. Darrell also teaches a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor of a server computer ((para [0026] and Fig. 1: discussing about the handheld device 10 includes a storage medium 32, coupled to the processor 30, with a plurality of programs stored in the storage medium).
Claim 17 is rejected under the same rationale as claim 6.
Claim 18 is rejected under the same rationale as claim 8.
Claim 19 is rejected under the same rationale as claim 9.
Claim 20 is rejected under the same rationale as claim 10.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Darrell et al. (U.S. Publication Number 2005/0162523, hereinafter “Darrell”) in view of Jing et al. (U.S. Publication Number  2007/0174269, hereinafter “Jing”), and further in view of Menon et al. (U.S. Publication Number 2010/0211602, hereinafter “Menon”).    
Regrading claim 7, Darrell in view of Jing teaches the method of claim 1 as discussed above. Darrell in view of Jing does not explicitly teach the further limitations as claimed.
However, Menon teaches wherein identifying an object of interest in multimedia data further comprises: searching at least one data store by comparing the at least one feature of the object of interest to one or more stored features associated with a plurality of multimedia in the at least one data store (para [0023] and Fig. 2: discussing about at step 204, the query-server 104 sends a request to one or more of the image-matching servers of the set of distributed image-matching servers 106-1 to 106-n to conduct an image-search corresponding to the query image 102, wherein the set of feature-points is used to match with a set of feature-points associated with a plurality of images stored at the image-matching servers 106-1 to 106-n); and 
identifying a subset of the plurality of multimedia having features matching the at least one feature of the object of interest, wherein each of the subset of the plurality of multimedia is associated with one of a plurality of content items (para [0024] and Fig. 2: discussing about as a result of the image-search, at step 206, the query-server 104 receives from the distributed image-matching servers 106-1 to 106-n a list of identified matches corresponding to the query image 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method searching image of Darrell and Jing with the teaching about image matching of Menon because it provides a method and system for distributing an image-search over a number of image-matching servers in order to identify one or more matches corresponding to a query image (Menon, para [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al. (20070286531) discloses that when the user inputs "hamburger" for a keyword query, several hamburger images having been extracted with several feature parameters (such as color parameters, texture parameters, shape parameters, etc.) will be selected from the image database to function as sample images. It is to be noted that the hamburger images herein are only to exemplify the sample images.
Liu et al. (20120117051) discloses that to process query image, an image understanding component  can be used to identify features within the image. The features extracted from the query image by image understanding component can be assigned descriptor keywords by image text feature and image visual feature component.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     

June 17, 2022